Title: From Alexander Hamilton to Jedediah Huntington, 2 May 1799
From: Hamilton, Alexander
To: Huntington, Jedediah


          
            Sir,
            New York May 2nd. 1799
          
          I have received your letter of the 16 of April and when I later conferred on the subject with the Secretary of War who informed me that he had returned to your son the his letter of resignation so that he l is now at liberty  when he pleases to accept. His revocation affords has I assure you given  me the greatest pleasure
          with true esteem I am Sir Your obed Sert
           Jedh. Huntington Esqr.
        